ON PETITION FOR REHEARING.
Appellant Fidelity  Casualty Company's authorities to support its proposition that there can be no recovery against it for the materials furnished upon which the action is based, being 6.  oil, grease and gasoline used in the trucks of the subcontractor and not material that became a part of the highway, are each and all of them authorities from other states and are not in harmony with the rule as announced by this court.
See Federal Paving Co. v. Raschka (1923), 82 Ind. App. 416,141 N.E. 644; Title Guaranty, etc., Co. v. State, ex rel.
(1915), 61 Ind. App. 268, 279, 109 N.E. 237, 111 N.E. 19;Smiley v. State, ex rel. (1915), 60 Ind. App. 507, 512, 110 N.E. 222; National Surety Co. v. Foster Lumber Co. (1908),42 Ind. App. 671, 85 N.E. 489.
Petition for rehearing denied.
Dausman, J., absent. *Page 99